Citation Nr: 0900346	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis. 

2.  Entitlement to an initial disability rating greater than 
30 percent for an anxiety disorder.

3.  Entitlement to an initial compensable disability rating 
for a left hip disability.

4.  Entitlement to an initial disability rating greater than 
10 percent for a bilateral eye disability.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1992 to 
June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of service connection for bilateral plantar 
fasciitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran failed to appear for her April 2005 VA mental 
health examination, failed to provide good cause for not 
attending, and failed to reschedule the appointment. 

2.  The veteran has a GAF of 65 and medical evidence fails to 
support a finding that the veteran's anxiety causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

3.  Extension of the left thigh is not limited to 5 degrees 
nor is flexion limited to 45 degrees.

4.  The veteran's visual acuity is not worse than 20/70 in 
one eye, while simultaneously 20/50 or worse in the other 
eye; there is no evidence of visual field loss; and treatment 
records are negative for evidence of pain, rest requirements, 
or episodic incapacity associated with the service-connected 
keratitis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for the 
service-connected anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, Diagnostic 
Code (DC) 9413 (2008).

2.  The criteria for an initial compensable disability rating 
for a left hip disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.4, 4.45, 4.71a, DCs 5003, 5019, 5250-55 (2008).

3.  The criteria for a disability rating greater than 10 
percent for a bilateral eye disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 
4.7, 4.10, 4.14, 4.21, 4.75, 4.76, 4.84a, and Part 4, DCs 
6099-6001 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).

A.  Anxiety

The veteran has been granted a 30 percent disability rating 
for her anxiety disorder under the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130, which provides a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for disabilities that cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 

The veteran submitted a letter opinion dated May 2007 from 
her private psychiatrist, Dr. A.D., MD.  The letter indicated 
that the veteran's military experiences cause her to tremble 
noticeably when she is about to have a confrontation at work 
and that her passivity leads to her non-direct management of 
those that she is in charge of.  He stated that this has 
crippled her leadership abilities and prevents opportunities 
for promotion.  He further stated that the veteran's anxiety 
overwhelms her 2 to 3 times per week as a panic attack when 
office conflicts become too heated and contentious.

VA outpatient treatment records from January 2006 show that 
the veteran reported that she is easily irritated.  She 
reported that she is often anxious and that she trembles 
badly and convulses.  She denied triggers to anxiety, which 
peaks in 1 to 2 minutes and consists of racing heart, 
trembling, sob, occasional feelings of choking, dizziness, 
and hot flashes.  She stated that symptoms subside in 10 to 
15 minutes.  She reported that her attacks occur daily.  The 
diagnosis was adjustment disorder, with mixed anxiety and 
depressed mood.  Her GAF score was 65.

The veteran was scheduled for a VA psychiatry evaluation in 
April 2005; however, the veteran did not appear for the exam.  
The veteran indicated in a statement dated August 2005 that 
she missed the appointment due to the travelling distance.  
She did not reschedule the appointment.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member. 38 C.F.R. § 3.655(a) (not travelling 
distance).  The veteran has not provided evidence of "good 
cause" for failing to report to her VA examination.  

Under 38 C.F.R. § 3.655(b), the claim must be denied in light 
of the failure of the veteran to attend a VA examination in 
this increased rating claim.  On this basis alone, the claim 
must be denied. 

In any event, even if the Board decided the veteran's claim 
based on the evidence of record, there is no basis to grant 
this claim.  The letter from the veteran's psychiatrist fails 
to include copies of medical records and treatment of her 
disability.  The letter merely restates the veteran's 
assertions of her symptoms without evidentiary records to 
support the doctor's opinion.  

In addition, the VA outpatient treatment records assign a 
Global Assessment of Functioning (GAF) score of 65.  A score 
from 61 to70 represents mild symptoms.  The evidence fails to 
show that the veteran suffers occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as (for example): flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, the Board cannot find that a 
rating greater than 30 percent is warranted at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment that has not already been taken into consideration 
with the assignment of the 30 percent rating, or that it has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should her anxiety increase in 
severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted.




B.  Left Hip Disability

The veteran's left hip disability was rated under DC 5252, 
limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  
Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  Id.

Diagnostic Code 5252 provides a 10 percent disability rating 
is for flexion of the thigh that is limited to 45 degrees; a 
20 percent rating is for flexion of the thigh that is limited 
to 30 degrees; a 30 percent rating is for flexion of the 
thigh that is limited to 20 degrees; and a 40 percent rating 
is for flexion of the thigh that is limited to 10 degrees.  
Id.

Diagnostic Code 5250 (ankylosis of hip), DC 5254 (flail hip 
joint) and DC 5255 (impairment of femur by nonunion, malunion 
or fracture) do not apply in this case.

The veteran had a VA examination in January 2005.  It does 
not appear that the examiner reviewed the claims file; 
however, it appears that the disability has been thoroughly 
examined and that the veteran provided and accurate history 
and current symptomatology.  

The veteran reported that she had been suffering left hip 
bursitis since 1998.  She described strong pain, and that it 
makes her lose mobility and balance.  She stated that the 
condition does not cause incapacitation; however, the pain is 
constant.  The veteran treats the disability with rest, 
crutches, and Motrin.  She said that she has not lost any 
time from work as a result of the disability.

The examiner noted that the veteran does not have prosthetic 
implants of the joint.  On exam it was noted that the 
veteran's hip joint appeared within normal limits 
bilaterally.  The range of motion (ROM) testing showed 
flexion from 0 to 125 degrees, extension from 0 to 30 
degrees, and abduction from 0 to 45 degrees, all normal 
ranges of motion.  The examiner stated that the left joint 
range of motion is not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use, providing more evidence against this claim.

The veteran was diagnosed with left hip bursitis with 
subjective factors of pain and stiffness.  No objective 
factors were noted.  The examiner noted the veteran's 
complaints of bilateral hip pain and her complaints of pain 
when climbing stairs or prolonged walking or standing  The 
examiner noted that the veteran's multiple pain syndromes 
impact the veteran's employment duties, making tasks more 
difficult to complete.

Radiology reports from January 2005 show no fractures of the 
left hip, show that joint spaces are preserved, and indicate 
that ossification appears normal.  The impression was normal 
left hip, providing more evidence against this claim.

The veteran submitted a statement dated August 2005, 
indicating that her bursitis has caused her to lose her 
balance completely and has prevented her from walking.

The Board has reviewed all of the evidence; unfortunately, 
the Board cannot find that the veteran is entitled to a 
compensable rating for her left hip bursitis at this time.  
The evidence fails to show that extension of the thigh is 
limited to 5 degrees or that flexion of the thigh is limited 
to 45 degrees.  All range of motion testing showed normal, 
full range of motion.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R.  
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board has considered the evidence and finds that the 
veteran's left hip disability does not warrant a compensable 
evaluation based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The veteran stated that her bursitis has caused her 
to completely lose her balance and has prevented her from 
walking.  The VA examiner noted hip pain and the veteran's 
complaints of pain when climbing stairs or prolonged walking 
or standing.  However, the January 2005 VA examination found 
that the veteran's pain did not result in any loss of motion.  
In fact, no objective factors were noted.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left hip disability does 
not more closely approximate a compensable rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against a compensable evaluation for any time during the 
appeal period.  38 C.F.R. § 4.3.

Finally, the Board is aware of the veteran's complaints that 
her left hip pain is aggravated by standing, sitting, and 
climbing stairs, and that flare-ups occasionally causes her 
to lose her balance and impair her mobility.  However, the 
Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Hence, the 
appeal must be denied.

C.  Bilateral Eye Disability 

The veteran's bilateral eye disability was rated under DC 
6099-6001, 38 C.F.R. § 4.84a (2008).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  In this case the 
6099 code represents an unlisted disability of the eye.  
Here, the veteran's service-connected bilateral eye 
disability is rated as analogous to keratitis.  38 C.F.R. § 
4.84a, DC 6099-6001 (2008).

Notes specify that disabilities including keratitis, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum evaluation during active pathology is 10 percent.  
38 C.F.R. § 4.84a, DC 6001; see 38 C.F.R. § 4.31 (stating 
that where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).

The RO granted the veteran a 10 percent disability evaluation 
based upon continuance of active pathology.  The Board will 
first consider whether an increased rating is warranted based 
on impairment of visual acuity.  In this vein, it is noted 
that the severity of visual acuity loss is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2008).

Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

A review of the rating schedule for central visual acuity 
under 38 C.F.R. § 4.84a shows that a 20 percent evaluation is 
warranted where visual acuity in one eye is no better than 
20/70 and is no better than 20/50 in the other eye.

In the present case, February 2005 VA exam showed visual 
acuity of 20/20 in both eyes.  She complained of blurred 
vision in both eyes but denied ocular pain.  The VA exam also 
showed that the veteran's visual fields were essentially 
within normal limits in both eyes.  Her lenses were normal 
and the disc size was within normal limits.  

The diagnosis was bilateral macular degeneration.  The 
examiner stated that the veteran had blurring of vision in 
both eyes secondary to myopia and astigmatism.  He further 
stated that the veteran's blurry vision is corrected with 
glasses.

Because the above vision findings do not show visual acuity 
of no better than 20/70 in one eye, while simultaneously 
showing that visual acuity is no better than 20/50 in the 
other eye, a 20 percent rating based on visual acuity is not 
for application here.  There is also no evidence of visual 
field loss.  Treatment records are negative for evidence of 
pain, rest requirements, or episodic incapacity associated 
with the service-connected keratitis.  Second, there is no 
residual of keratitis that warrants a compensable evaluation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a 20 percent disability rating for the 
bilateral eye disability.  38 C.F.R. § 4.3.  The appeal is 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Under 38 
C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As noted above, the veteran missed her 
VA examination, scheduled for April 2005, for her anxiety 
disorder without good cause.  Therefore, her claim was rated 
based upon the evidence of record.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records and private treatment records.  The veteran was 
afforded  VA medical examinations in January 2005 for her hip 
and February 2005 for her vision.  Significantly, the veteran 
has not identified and the record does not otherwise indicate 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a rating greater than 30 percent for anxiety 
disorder is denied.

Entitlement to a compensable rating for a left hip disability 
is denied.

Entitlement to a rating greater than 10 percent for a 
bilateral eye disability is denied.


REMAND

The veteran seeks service connection for her bilateral 
plantar fasciitis.  It appears that the veteran was afforded 
a VA examination in January 2005; however, the examiner 
failed to review the claims file and failed to address 
whether there was a nexus between her bilateral plantar 
fasciitis and service.

The Court has held that medical examinations must be thorough 
and take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.  Therefore, since the January 2005 examiner failed to 
review the claims file and failed to provide an opinion 
regarding the disability and its relation to service, if any, 
a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination.  The claims file and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination, the examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The examiner is asked to state whether the 
veteran suffers bilateral plantar 
fasciitis.  If so, the examiner is asked 
to render a medical opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
condition had its onset during active 
service from April 1992 to June 2003 or 
was caused by the veteran's active 
service.

2.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC). 
Allow an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


